FILED
                             NOT FOR PUBLICATION                            AUG 17 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SHARON DANIELA MENDEZ                            No. 10-71167
TOLEDO,
                                                 Agency No. A070-814-968
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 1, 2011 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Sharon Daniela Mendez Toledo, a native and citizen of Guatemala, petitions

for review of an order of the Board of Immigration Appeals (“BIA”) dismissing

her appeal from an immigration judge’s (“IJ”) decision denying her motion to

reopen removal proceedings conducted in absentia. We have jurisdiction under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to

reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir. 2002), and we deny the

petition for review.

      The BIA did not abuse its discretion in denying Mendez Toldeo’s motion to

reopen because the motion was filed more than ten years after the IJ’s August 4,

1998, removal order, see 8 U.S.C. § 1229a(b)(5)(C)(i), and Mendez Toledo failed

to establish that she lacked notice, see id. at (C)(ii), or establish grounds for

equitable tolling, see Iturribarria v. INS, 321 F.3d 889, 897-98 (9th Cir. 2003).

      Mendez Toledo’s contention that personal service of the notice to appear and

hearing notice on her mother was insufficient is not persuasive. See 8 C.F.R.

§ 103.5a(c)(2)(ii) (service of notice to appear “shall be made upon the person with

whom the . . . minor resides”); see also Flores-Chavez v. Ashcroft, 362 F.3d 1150,

1157 (9th Cir. 2004) (immigration regulations “contemplate[] that no minor alien

under age eighteen should be presumed responsible for understanding his rights

and responsibilities in preparing for and appearing at final immigration

proceedings.”).

      Mendez Toledo’s remaining contentions are not persuasive.

      PETITION FOR REVIEW DENIED.




                                            2                                       10-71167